PER CURIAM.
This cause came on to be heard upon the petition of David Krueger, an applicant for admission to The Florida Bar, that this Court re-examine his examination papers produced by him at the March and August, 1961 examination conducted by the Florida Board of Bar Examiners for the purpose of evaluating them as to “breadth and scope” and “depth and understanding” and to independently find that petitioner is worthy and well qualified to be admitted to The Florida Bar and to order his admission thereto, and the reply of the Florida Board of Bar Examiners to said petition, and the Court having carefully considered the same, it is
Ordered that said petition be and the same is hereby denied.
ROBERTS, C. J., and TERRELL, THOMAS, HOBSON, DREW, THOR-NAL and O’CONNELL, JJ., concur.